DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Double Patenting
Claims 16-19, 23, 24, 26 and 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 18-21 and 26-35 of copending Application No. 15/318,779;
claims 17-23 and 26-35 of copending Application No. 15/318,767;
claims 16-18 and 23-32 of copending Application No. 15/543,283;
claims 16-25, 27-32, and 35-38 of copending Application No. 15/545,107; 
claims 18-34 of copending Application No. 16/062,528; and
claims 1-19 of copending Application No. 17/339,869.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications claims a composition or a method of use of a composition comprising a quaternary ammonium compound, a cationic 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-19, 23, 24 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-19 of U.S. Patent No. 10,155,918;
claims 1-13 of U.S. Patent 10,717,947;
claims 1-18 of U.S. Patent No. 10,351,805;
claims 1-16 of U.S. Patent 11,111,460; and
claims 1-23 of U.S. Patent No. 10,227,548
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications claims a composition or a method of use of a composition comprising a quaternary ammonium compound, a cationic polysaccharide and a nonionic polysaccharide as presently recited, as well as methods of making and packaging, which is an ordinary expedient for a commercial product.

Allowable Subject Matter
Applicant’s claims are free of the prior art and would be allowable if the double patenting rejections were overcome.

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding, e.g., the prolonging of fragrance longevity versus manufacture of softening compositions have been addressed repeatedly. 
The Office realizes that all of the claimed effects or physical properties are not positively stated by the all of the claims of the cited patents and pending applications.  However, those claims recite all of the claimed ingredients in the claimed amounts made by a substantially similar process.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed effects and physical properties, i.e. prolongation of perfume longevity, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761